Citation Nr: 1809691	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for schizophrenia.

2. Entitlement to service connection for staph infections, to include methicillin-resistant staphylococcus aureus (MRSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 through May 1983.  In May 1983, the Veteran was discharged from the military on Under Honorable Conditions for misconduct.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2005 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In January 2017, the Veteran appeared and testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of this hearing has been reviewed; it is located on the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is located on the VBMS and Legacy Content Manager (LCM) databases.

The Board observes service connection for schizophrenia was originally denied in a July 2005 rating decision.  The Veteran did not submit a notice of disagreement with this action.  Ordinally, in such circumstances, the July 2005 rating decision would be final requiring the submission of new and material evidence to reopen the claim.  However, additional relevant service treatment records were added to the claims file in June 2015.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156  (c). As such, the claim is characterized as a service connection claim, not a claim to reopen and consideration of new and material evidence is unnecessary.


REMAND

I. Schizophrenia

In his June 2013 Notice of Disagreement, the Veteran offers the following averment, "Multiple Article 15s were related to the onset of schizophrenia."  

While the Board appreciates the Veteran's ability to identify symptoms he experiences and endures, he does not have the necessary medical expertise and, therefore, is not competent to provide the etiology for something as complex as a schizophrenia diagnosis.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board is aware of the paranoid schizophrenic diagnoses submitted by a VA provider in July 2011; the same diagnosis was supplied by Dr. O'Donnell in January 2013.  Consequently, the first, requisite element is present for the Veteran's service-connection claim for schizophrenia.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303 (a).  

Generally, the second element of a service-connection entitlement claim is an in-service incurrence of the disability.  Id.  The Board has thoroughly considered clear and unmistakable evidence, and the presumption of soundness, with regards to the Veteran's entitlement claim for schizophrenia.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  However, the Board cannot further consider the second element, in-service incurrence, without exploration of the Veteran's service history.

In July 2011, a VA provider diagnosed schizophrenia, paranoid type (adequately treated when on medication).  The VA provider opined that, "(t)he original service-connected condition of SCHIZOPHRENIA took place on or about August of 1982."  The VA psychologist offered, "whether it is the unfolding of the time clock or the stress of being on the D-Alert facility on a surveillance mission that triggered the disorder no one can say, and certainly not this examiner."  

The Board notes that according to his discharge paperwork (DD Form 214), the Veteran was a Food Service Specialist; he was assigned to Offutt Air Force Base (AFB) in Omaha, Nebraska.  On remand, the AOJ should make appropriate efforts to confirm whether the Veteran participated in duties that associated with the Alert and if so, whether his current psychiatric disorder is associated with such duties.  

II. Staph Infections, to Include MRSA

In his October 2012 Statement in Support of Claim, the Veteran states that he had two major staph infections in service.  The second infection reportedly occurred on Offutt AFB, and it required surgical intervention.  Within his 2012 statement, the Veteran's posits that, "treatment of staph infection (have) made staph bacteria antibiotic resistant."

Board review of the Veteran's STRs identify an infected pilonidal cyst, which was incised and drained on November 18, 1982.  The procedure was done by Dr. Connor at the surgery clinic.

In December 2012, Dr. Romero delivered a short, un-supported statement for the Veteran's staph infection / MRSA claim.  Therein, Dr. Romero identified, "a 49 yr old male with a history of recurrent skin infections (MRSA).  On physical exam he has multiple hypopigmented areas on both forearms and extensive hypopigmentation of his posterior neck, upper back and chest.  These hypopigmented areas are consistent with his history."

While the Board appreciates the succinct statement from Dr. Romero, unsupported medical opinions carry negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).   Here, the Board requires a comprehensive analysis of the nature and etiology of the Veteran's claimed staph infections, to include MRSA.

III. Other Than Honorable Characterization of Service

The Veteran's period of active duty service in the U.S. Air Force was characterized as Under Honorable Conditions on his discharge notice.  The narrative reason on the discharge notice was, "Misconduct - Pattern of Minor Disciplinary Infractions".

As to the regulatory bars to entitlement for service connection, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: 

 (1) acceptance of an undesirable discharge to escape trial by general courts-martial; 
 (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12 (d) (emphasis added). 

Further development is needed because, among the reasons identified above, the Board must know if the Veteran exhibited "willful and persistent misconduct" while on active duty in the U.S. Air Force.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Joint Service Records Research Center (JSRRC) or other appropriate entity.  Thereby, the AOJ should attempt to verify two facts:

a. Identify whether the Veteran ever serve in an area, with a military unit, and/or in a military occupational specialty that would require him to be on "defensive alert status" and/or on surveillance.

b. Identify the specific reasons for the Veterans Other Than Honorable discharge and determine whether such constitutes willful and persistent misconduct. 

2. The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claim(s).  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  After completing the development ordered in paragraphs 1 & 2, to include affording the Veteran an appropriate amount of time to respond to the AOJ's request, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for paranoid schizophrenia.  The claims folder, and a copy of this remand, must be forwarded to and reviewed by the examiner prior to his providing the requested opinions.  

Upon examination of the Veteran and review of the evidence, the examiner should identify any current diagnosed psychiatric disorders.  The examiner should address the following:

a)  Did the Veteran have a psychiatric disorder that clearly and unmistakably pre-existed his entry into active duty in February 1982?  If yes, the examiner must cite to the evidence of record to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show that an acquired psychiatric disorder pre-existed any period of active duty. 

b)  if the examiner finds that an acquired psychiatric disorder pre-existed service, can it be concluded with clear and unmistakable (undebatable) certainty that the pre-existing disorder DID NOT undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease as a result of active duty in the Air Force?

c)  if the examiner finds that an acquired psychiatric disorder did not pre-exist the Veteran's period of active service, is it at least as likely as not (50 percent or greater probability) that the disability was initially manifested during service or within one year of his separation from service.  

All opinions must be supported by a detailed rationale, which includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4. The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any staph infections, to include MRSA.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current staph infection, to include MRSA, is etiologically related to the Veteran's period of active duty.  

The examiner is asked to provide a rationale for the opinions rendered.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2017).

Department of Veterans Affairs


